DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-11 in the reply filed on 01/07/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a) a first transform processing unit …, b) a limiting unit …, and c) a second transform processing unit … in claim 1; a switch unit … in claim 2; a) an upsampling processing unit …, and b) a downsampling processing unit … in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galpin et al (US 20190261020).

As to claim 1, Galpin discloses a value limiting filter apparatus (FIGS. 8-10) comprising: 
a first transform processing unit configured to transform an input image signal defined by a certain color space into an image signal of another color space (FIG. 10, processor 1010 and FIG. 8, step 820); 
a limiting unit configured to perform processing of limiting a pixel value on the image signal transformed by the first transform processing unit (FIG. 10, processor 1010 and FIG. 8, step 830); and 
a second transform processing unit configured to transform the image signal having the pixel value limited by the limiting unit into the image signal of the certain color space (FIG. 10, processor 1010 and FIG. 8, step 840). 

claim 6, Galpin further discloses wherein, in a case that the input image signal indicates an image other than a monochrome image, the limiting unit performs processing of limiting a pixel value for only an image signal indicating chrominance in the input image signal (see [0071]). 

As to claim 10, Galpin discloses a video coding apparatus comprising the value limiting filter apparatus according to claim 1 (see FIG. 1, [0068] and rejection of claim 1 above).

As to claim 11, Galpin discloses a video decoding apparatus comprising the value limiting filter apparatus according to claim 1 (see FIG. 2, [0068] and rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Li et al (US 20160261885 A1).

As to claim 2, Galpin fails to explicitly disclose further comprising: 

However, Li teaches a switch unit configured to perform switching of whether to perform processing by the first transform processing unit, the limiting unit, and the second transform processing unit (see [0045], [0124]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Li’s teachings to include a switch unit configured to perform switching of whether to perform processing by the first transform processing unit, the limiting unit, and the second transform processing unit in order to improve coding efficiency (Li; [0123]-[0125]).

As to claim 3, the combination of Galpin and Li further discloses wherein the switch unit performs the switching based on On/Off flag information determined based on a result of comparison between an error in a case that the processing by the first transform processing unit, the limiting unit, and the second transform processing unit is performed and an error in a case that the processing is not performed (Li; see [0165] and [0216]-[0219]). 

As to claim 4, Galpin fails to explicitly disclose further comprising: 
at least one of an upsampling processing unit configured to upsample a specific type of signal included in the input image signal and a downsampling processing unit configured to downsample a specific type of signal. 
However, Li teaches at least one of an upsampling processing unit configured to upsample a specific type of signal included in the input image signal and a downsampling (see [0038], [0135], [0187], [0189], [0202]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Li’s teachings to include at least one of an upsampling processing unit configured to upsample a specific type of signal included in the input image signal and a downsampling processing unit configured to downsample a specific type of signal in order to improve coding efficiency (Li; [0007]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Milstein (US 20120183073 A1).

As to claim 5, Galpin fails to explicitly disclose wherein the first transform processing unit and the second transform processing unit performs calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space. 
However, Milstein teaches wherein the first transform processing unit and the second transform processing unit performs calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space (see [0346]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Milsteins teachings to include wherein the first transform processing unit and the second transform processing unit performs calculation by multiplication, addition, and shift operation of integers in transform processing for transforming a color space in order to perform color transformation much faster with a minimum of computer processing ([0345]-[0346]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin et al (US 20190261020) in view of Sasaki (US 20100201999 A1).

As to claim 7, Galpin further discloses wherein the limiting unit performs the limiting based on whether the pixel value of the image signal transformed by the first transform processing unit is included in a color space (see [0066]-[0067]). 
Galpin fails to explicitly disclose that the color space is formed using four points that are predetermined.
However, Sasaki teaches a color space formed using four points that are predetermined (see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Galpin using Sasaki’s teachings to use a color space formed using four points that are predetermined since it is necessary to fit given colors in a color gamut representing a color reproduction range of each output apparatus and if the color space of the conversion source is four-dimensional, conversion of a four-dimensional color space into a three-dimensional color space is performed and a color gamut surface for four colors is obtained (Sasaki; [0005], [0009]-[0010], [0061], [0066]).

As to claim 8, the combination of Galpin and Sasaki further discloses wherein the color space formed using the four points is a parallelepiped (Sasaki; [0008], [0012]). 

claim 9, the combination of Galpin and Sasaki further discloses wherein the four points are points indicating black, red, green, and blue (Sasaki; [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482